EXECUTION COPY

                    EIGHTH AMENDMENT, dated as of August 1, 2003 (this “Eighth
Amendment”) to the Amended and Restated Credit Agreement, dated as of July 23,
1998 and as amended and restated as of August 28, 1998, and as amended by the
First Amendment, dated as of March 10, 1999, the Second Amendment, dated as of
March 22, 2000, the Third Amendment, dated as of October 10, 2000, the Fourth
Amendment, dated as of February 13, 2001, the Fifth Amendment, dated as of
December 31, 2001, the Sixth Amendment, dated as of June 28, 2002 and the
Seventh Amendment, dated as of June 27, 2003 (as amended, supplemented or
otherwise modified, the “Credit Agreement”) among  (i) DDi Capital Corp.,
formerly known as Details Capital Corp. (the “Company”); (ii) Dynamic Details,
Incorporated, formerly known as Details, Inc. (“Details”); (iii) Dynamic Details
Incorporated, Silicon Valley, formerly known as Dynamic Circuits, Inc. (“DDISV”,
and collectively with Details, the “Borrowers”); (iv) the several banks and
other financial institutions from time to time parties thereto, (individually, a
“Lender,” and collectively, the “Lenders”); (v) Bankers Trust Company, as
documentation and co-syndication agent; and (vi) JPMorgan Chase Bank, as
collateral, co-syndication and administrative agent (in such capacity, the
“Administrative Agent”), and all collateral and ancillary documentation entered
into in connection therewith, including, without limitation, the hedge agreement
(the “Hedge Agreement”) entered into by Details with JPMorgan Chase Bank
(collectively, the “Loan Documents”).  Terms defined in the Credit Agreement
shall be used in this Eighth Amendment with their defined meanings unless
otherwise defined herein.

W I T N E S S E T H :

                    WHEREAS, pursuant to the Loan Documents the Lenders agreed
to make, and have made, certain Loans to the Borrowers; 

                    WHEREAS, on the date hereof, the Borrowers and Lenders have
entered into  Restructuring Support Agreement, dated as of August 1, 2003, by
and among (i) DDi Corp., DDi Intermediate Holdings Corp., the Company, the
Borrowers and certain of their respective subsidiaries and affiliates, and (ii)
the Lenders (the “Restructuring Support Agreement”) in order to further the
implementation of  the Restructuring Transaction (as defined in the
Restructuring Support Agreement) subject to the terms and conditions set forth
therein; 

                    WHEREAS, as part of the Restructuring Transaction, the
Borrowers are required to maintain and fund a Reserved Cash Account (the
“Reserved Cash Account”) and a JPM Controlled Account (the “JPM Controlled
Account”) on the terms set forth herein and in the Budget and Funding Mechanism
(as defined in the Restructuring Support Agreement); and 

                    WHEREAS, the Company and the Borrowers have requested that
the Lenders amend, and the Lenders have agreed to amend, certain of the
provisions of the Credit Agreement in order to facilitate the Restructuring
Transaction, but only upon the terms and subject to the conditions set forth
below;

                    NOW, THEREFORE, the parties hereto hereby agree as follows:

                    1.     Amendment to Section 1.1.  Section 1.1 of the Credit
Agreement is hereby amended as follows: 

 

(a)    by amending and restating the following definition in its entirety:

 

 

 

“Extended Amortization Date” shall mean the date that is the earliest to occur
of  (x) August 8, 2003, which date shall automatically be extended to January
30, 2004  if the Plan Support Agreement is effective on or before August 8, 2003
or (y) the occurrence of a Termination Event (as defined in the Restructuring
Support Agreement) that is not waived.



--------------------------------------------------------------------------------

2

 

(b)    by deleting the definition of “JPMorgan Chase Bank Qualified Account” in
its entirety and by replacing it with the following definition:

 

 

 

“Reserved Cash Account” shall mean the account held by JPMorgan Chase Bank,
solely in its capacity as the bank administering the deposit account, with
account number 323-247490, in which the Administrative Agent has a perfected
first priority security interest on terms and conditions satisfactory to the
Administrative Agent.

 

 

 

and replacing all references throughout the Credit Agreement to the term
“JPMorgan Chase Bank Qualified Account” with the term “Reserved Cash Account”.

 

 

 

(b)    by adding the following new definitions in the proper alphabetical order:

 

 

 

“Eighth Amendment”:  the Eighth Amendment, dated as of August 1, 2003, to this
Agreement.

 

 

 

“Eighth Amendment Effective Date”:  shall mean August 1, 2003.

 

 

 

“JPM Controlled Account” shall mean the account held by JPMorgan Chase Bank,
solely in its capacity as the bank administering the deposit account, with
account number 304-159514, in which the Administrative Agent has a perfected
first priority security interest on terms and conditions satisfactory to the
Administrative Agent.

 

 

 

“JPM Controlled Account Control Agreement”:  shall mean the Deposit Account
Control Agreement with respect to the JPM Controlled Account, dated as of August
1, 2003 by and among (i) Details, (ii) DCI, (iii) JPMorgan Chase Bank and (iv)
the Administrative Agent.

 

 

 

“Plan Support Agreement”:  shall mean the Plan Support Agreement in the form
attached as Exhibit B to the Restructuring Support Agreement.

 

 

 

“Reserved Cash Control Agreement”:  shall mean the Deposit Account Control
Agreement with respect to the Reserved Cash Account dated as of June 28, 2002,
as amended August 1, 2003, by and among (i) Details, (ii) JPMorgan Chase Bank
and (iii) the Administrative Agent.

 

 

 

“Restructuring Support Agreement”: shall mean that certain Restructuring Support
Agreement by and among (i) DDi Corp., DDi Intermediate Holdings Corp., the
Company, the Borrowers and their respective subsidiaries and affiliates, and
(ii) the Lenders.

 

 

 

“Restructuring Transaction”: shall have the meaning ascribed to such term in the
Restructuring Support Agreement.

                    2.     Amendment to Section 2.3.  Each of subsections 2.3(a)
and (b) of the Credit Agreement is hereby amended by deleting “September 30,
2003” and “December 31, 2003” where it appears therein, respectively, and
substituting in lieu thereof “Extended Amortization Date”.

                    3.     Amendment to Section 6.  Section 6 of the Credit
Agreement is hereby amended by adding the following new Section 6.15 immediately
following Section 6.14:

 



--------------------------------------------------------------------------------

3

                    “6.15.     Reserved Cash Account.”  The Borrowers hereby
agree to maintain a minimum balance of $7,500,000 in the Reserved Cash Account
at all times.  Commencing on and after the Eighth Amendment Effective Date:  (a)
until such time as a Notice of Sole Control (as defined in the Reserved Cash
Control Agreement) has been issued by the Administrative Agent, any and all
interest that accrues on such initial deposit in the Reserved Cash Account shall
be available to the Borrowers; (b)  the Borrowers agree that Required Lenders
may direct the Administrative Agent to issue a Notice of Sole Control  at any
time in their sole and absolute discretion as provided in the Reserved Cash
Control Agreement; and (c) upon the occurrence of a Termination Event (as
defined in the Restructuring Support Agreement), unless waived pursuant to the
Restructuring Support Agreement, but in any event, no later than three (3)
business days after the occurrence of such Termination Event, the Lenders may
exercise at any time any or all of their rights, remedies, powers and privileges
including but not limited to the right to seize, set-off or otherwise direct the
use of funds in the Reserved Cash Account, and commence enforcement and
collection actions, under the Credit Agreement and the other Loan Documents and
applicable law.  

                    4.     Amendment to Section 7.2(m).  Section 7.2(m) of the
Credit Agreement is hereby amended by deleting the word “Seventh” and
substituting the word “Eighth” in lieu thereof.

                    5.     Amendment to Section 11.3.  Section 11.3 of the
Credit Agreement is hereby amended by adding the following sentence immediately
following the end of the last sentence of such Section.

 

“Without limiting the generality of the foregoing, notwithstanding the Lenders’
execution of the Restructuring Support Agreement, the Budget and Funding
Agreement (as defined in the Restructuring Support Agreement) and any other
document entered into in connection with the Restructuring Transaction, nothing
contained therein shall, nor shall any non-exercise of the Lenders’ right and
remedies in connection with the Restructuring Transaction, constitute a waiver
of, or otherwise affect, any of the Administrative Agent’s and the Lenders’
rights and remedies under this Agreement and applicable law.”

                    6.     Amount of Obligations.  Each of the Borrowers and the
Company jointly and severally acknowledges and agrees that, on and as of the
Eighth Amendment Effective Date, the Obligations include, without limitation,
the aggregate amount of $ 72,892,916.17 in respect of face amount of undrawn
Letters of Credit and outstanding unpaid principal Obligations under the Loan
Documents.

                    7.     Acknowledgment of Events of Default.  Each of the
Borrowers and the Company jointly and severally hereby acknowledges that (a) the
Existing Events of Default set forth on Schedule 1 hereto (the “Existing Events
of Default”) have occurred and continue to exist as of the Eighth Amendment
Effective Date, and each of the Borrowers and the Company represents and
warrants to the Administrative Agent and the Lenders that no other Event of
Default has occurred and continues to exist as of the Eighth Amendment Effective
Date, (b) the Scheduled Expected Events of Default set forth on Schedule 2
hereto (the “Scheduled Expected Events of Default”)  have not occurred as of the
Eighth Amendment Effective Date but are expected to occur and continue through
the Restructuring Period (as defined in the RSA); and (c) the occurrence and
continuance of the Existing Events of Default (except solely with respect to the
Reserved Cash Account) and the Scheduled Expected Events of Default (upon
becoming an Event of Default) entitle the Administrative Agent and the Lenders
to at any time exercise all of their rights and remedies and to commence
enforcement and collection actions under the Credit Agreement and the other Loan
Documents and applicable law.

                    8.     The Collateral.  Each Grantor jointly and severally
ratifies and reaffirms the validity and enforceability (without defense,
counterclaim or offset of any kind) of the liens and security interests



--------------------------------------------------------------------------------

4

granted to secure all of the Obligations (as defined in the Guarantee and
Collateral Agreement) of such Grantor to the Administrative Agent, for the
benefit of the Lenders, pursuant to the Guarantee and Collateral Agreement. 
Each Grantor jointly and severally acknowledges and agrees that all such liens
and security interests granted by such Grantor shall continue to secure the
Obligations (as defined in the Guarantee and Collateral Agreement) from and
after the Eighth Amendment Effective Date.  Each Grantor jointly and severally
hereby represents and warrants to the Administrative Agent and the Lenders that
pursuant to the Guarantee and Collateral Agreement, the Obligations (as defined
in the Guarantee and Collateral Agreement) are secured by liens on and security
interest in all of such Grantor’s assets.

                    9.     Validity of Obligations.  Each of the Borrowers and
the Company jointly and severally acknowledges and agrees that (i) each of the
Borrowers is truly and justly indebted to the Lenders and the Administrative
Agent for the Obligations, without defense, counterclaim or offset of any kind,
and each Borrower ratifies and reaffirms the validity, enforceability and
binding nature of such Obligations, (ii) neither Borrower has any claim, right
or cause of action of any kind against any Lender, the Administrative Agent or
any of such Lender’s or the Administrative Agent’s present or former
subsidiaries, Affiliates, officers, directors, employees, attorneys or other
representatives or agents (collectively with their respective successors and
assigns, the “Lender Parties”) in connection with the Obligations, the Credit
Agreement and the other Loan Documents and this Eighth Amendment, or the
transactions contemplated hereby and thereby and (iii) each Lender and the
Administrative Agent has heretofore properly performed and satisfied in a timely
manner all of its obligations under the Loan Documents. 

                    10.     Reservation of Rights.  Each of the Company and the
Borrowers jointly and severally acknowledges and agrees that, (a) the Lenders
shall preserve all rights, remedies, power or privileges set forth in the Credit
Agreement and the other Loan Documents and under applicable law, (b) nothing
contained herein shall in any way (i) limit or otherwise prejudice any right,
remedy, power or privilege which the Lenders or the Administrative Agent may not
have or may have in the future under or in connection with the Credit Agreement
or any other Loan Document and applicable law, or diminish any of the
obligations of the Company and the Borrowers or any of their respective
Subsidiaries contained in the Credit Agreement or any other Loan Document or
(ii) waive any Default or Event of Default (including any Existing Event of
Default or Scheduled Expected Event of Default), (c) the current non-exercise of
rights and remedies by the Administrative Agent and the Lenders in respect of
the Existing Events of Default shall not be construed as a waiver of any such
Events of Default, (d) any acceptance by the Lenders of a payment of principal
or interest in an amount less than the full amount of principal or interest due
and payable under the Credit Agreement and the other Loan Documents shall not
constitute a waiver of any rights and remedies by the Administrative Agent and
the Lenders in respect thereof and (e) the Administrative Agent and the Lenders
have the right, and have reserved their right, to invoke fully any or all of
such rights, remedies, powers and privileges under the Credit Agreement, the
other Loan Documents and applicable law in respect of the Existing Events of
Default, the Scheduled Expected Events of Default and any other Events of
Default that may now exist or hereafter occur.  The rights, remedies, powers and
privileges of the Administrative Agent and the Lenders provided under this
Eighth Amendment and the Loan Documents are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

                    11.     Payment of Fees and Expenses.  The Borrowers agree
to pay or reimburse the Administrative Agent for its out-of-pocket costs and
expenses incurred in connection with this Eighth Amendment, any documents
prepared in connection herewith and the transactions contemplated hereby and any
outstanding amounts relating thereto to the Administrative Agent’s professional
advisors including, without limitation, the reasonable fees, charges and
disbursements of Simpson Thacher & Bartlett LLP, counsel to the Administrative
Agent, and the reasonable fees, charges and disbursements ofFTI Consulting,
subject to the Administrative Agent’s approval of such fees.  



--------------------------------------------------------------------------------

5

                    12.     No Change.  Except as expressly provided herein, no
term or provision of the Credit Agreement or any other Loan Document shall be
amended, waived, modified, consented to or supplemented, and each term and
provision of the Credit Agreement and the other Loan Documents shall remain in
full force and effect.

                    13.     Effectiveness.  This Eighth Amendment shall become
effective upon the satisfaction of the following conditions precedent and will
be deemed to be effective as of August 1, 2003 (the “Eighth Amendment Effective
Date”):

                    (a)     counterparts hereof duly executed by Company, the
Borrowers and the Administrative Agent on its behalf and on behalf of each of
the Lenders; the execution and delivery of this Eighth Amendment by any Lender
shall be binding upon each of its successors and assigns (including assignees of
its Commitments and Loans in whole or in part prior to effectiveness hereof) and
binding in respect of all of its Commitments and Loans, including any acquired
subsequent to its execution and delivery hereof and prior to the effectiveness
hereof; 

                    (b)     a copy of resolutions of each Borrower, certified by
the Secretary of such Borrower, authorizing the execution, delivery and
performance of this Eighth Amendment, which shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded; 

                    (c)     a certificate of each of the Borrowers, dated as of
the date hereof, as to the incumbency and signature of the officers of such
Borrower executing this Eighth Amendment, which shall be in form and substance
reasonably satisfactory to the Administrative Agent; 

                    (d)     such other documents, instruments and agreements
with respect to the matters contemplated by this Eighth Amendment as the
Administrative Agent reasonably shall request, and all such documents,
instruments and agreements shall be in form and substance reasonably
satisfactory to the Administrative Agent;  

                    (e)     the Borrowers and the Company shall have satisfied
paragraph 3 of the Budget and Funding Mechanism; and

                    (f)     the Borrowers shall have transferred and deposited
all funds on deposit in Account # 209-14469 established with Bank of America
into the JPM Controlled Account

                    14.     Counterparts.  This Eighth Amendment may be executed
by the parties hereto in any number of separate counterparts by facsimile with
originals to follow, and all of said counterparts taken together shall be deemed
to constitute one and the same instrument.

                    15.     GOVERNING LAW.  THIS EIGHTH AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, the parties have caused this Eighth
Amendment to be duly executed and delivered by their respective proper and duly
authorized officers as of the day and year first above written.

 

DDi CAPITAL CORP.

 

 

 

By:

 /s/ John Stumpf

 

 

--------------------------------------------------------------------------------

 

Title:

 Chief Financial Officer (CFO)

 

 

 

 

DYNAMIC DETAILS, INCORPORATED

 

 

 

By:

/s/ John Stumpf 

 

 

--------------------------------------------------------------------------------

 

Title:

 CFO

 

 

 

 

DYNAMIC DETAILS, INCORPORATED, SILICON VALLEY

 

 

 

By:

/s/ John Stumpf

 

 

--------------------------------------------------------------------------------

 

Title:

 CFO



--------------------------------------------------------------------------------

 

JPMorgan Chase Bank, as

 

Administrative Agent, Collateral Agent, Co-

 

Syndication Agent and as a Lender

 

 

 

 

By:

   /s/ Jonathan Katz

 

 

--------------------------------------------------------------------------------

 

Title:

   Vice President

     

 

JPMorgan Chase Bank,

 

on behalf of the Lenders

 

 

 

 

By:

   /s/ Jonathan Katz

 

 

--------------------------------------------------------------------------------

 

Title:

   Vice President

     



--------------------------------------------------------------------------------

                    Each of the undersigned hereby consents to the foregoing
Eighth Amendment and hereby confirms, reaffirms and restates that its
obligations under or in respect of the Credit Agreement and the documents
related thereto to which it is a party are and shall remain in full force and
effect after giving effect to the foregoing Eighth Amendment.

 

DYNAMIC DETAILS, INCORPORATED, VIRGINIA

 

 

 

By:

    /s/ Timothy Donnelly

 

 

--------------------------------------------------------------------------------

 

Title:

    Vice President

 

 

 

 

DYNAMIC DETAILS TEXAS, L.P.

 

 

 

By:

DYNAMIC DETAILS TEXAS HOLDINGS CORP.

 

 

 

 

By:

   /s/ Timothy Donnelly

 

 

--------------------------------------------------------------------------------

 

Title:

   Vice President

 

 

 

 

 

 

 

By:

DDi-TEXAS INTERMEDIATE HOLDINGS, L.L.C.

 

 

 

 

By:

   /s/ Timothy Donnelly

 

 

--------------------------------------------------------------------------------

 

Title:

   Vice President

 

 

 

 

By:

DYNAMIC DETAILS TEXAS HOLDINGS CORP.

 

 

 

 

By:

   /s/ Timothy Donnelly

 

 

--------------------------------------------------------------------------------

 

Title:

   Vice President

 

 

 

 

By:

DYNAMIC DETAILS INCORPORATED, COLORADO SPRINGS

 

 

 

 

By:

   /s/ Timothy Donnelly

 

 

--------------------------------------------------------------------------------

 

Title:

   Vice President

 

 

 

 

By:

DYNAMIC DETAILS INCORPORATED, TEXAS

 

 

 

 

By:

   /s/ Timothy Donnelly

 

 

--------------------------------------------------------------------------------

 

Title:

   Vice President



--------------------------------------------------------------------------------

SCHEDULE I

Existing Events of Default

The following Events of Default have occurred as of the Eighth Amendment
Effective Date:

1.

Failure to meet minimum Consolidated EBITDA for the fiscal quarter ending
December 31, 2002 (See Section 7.1(d) and Section 8(c) of the Credit Agreement)

 

 

2.

Failure to maintain minimum Liquidity Amount from and after December 31, 2002
(See Section 7.1(a) and Section 8(c) of the Credit Agreement)

 

 

3.

Failure to maintain minimum Liquidity Amount (See Section 7.1(a) and Section
8(c) of the Credit Agreement)

 

 

4.

Failure to meet the Consolidated Senior Leverage Ratio covenant (See Section
7.1(b) and Section 8(c) of the Credit Agreement)

 

 

5.

Failure to meet minimum Consolidated EBITDA (See Section 7.1(d) and Section 8(c)
of the Credit Agreement)

 

 

6.

Failure to meet minimum Consolidated Revenue (See Section 7.1(e) and Section
8(c) of the Credit Agreement)

 

 

7.

Audited consolidated financial statements for the fiscal year ended December 31,
2002 issued by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing with a “going concern” or like
qualification or exception (See Section 6.1(a) and Section 8(d) of the Credit
Agreement)

 

 

8.

Failure to make interest payments on the 5 ¼ Notes, the 6 ¼ Notes and the 12 ½%
Senior Discount Notes (See Section 8(e) of the Credit Agreement)

 

 

9.

Default under the Hedge Agreement.



--------------------------------------------------------------------------------

Schedule II

Scheduled Expected Events of Default

The following Events of Default have not occurred as of the Eighth Amendment
Effective Date but are expected to occur and continue during the Restructuring
Period.

[list]